Case 2:06-cr-00163 Document 282 Filed 06/05/20 Page 1 of 5 Pang eS
| <1.

 

 

 

 

  

 

 

UdtVeh SIA1ES DISIZIC Coase.
SOV WN 2en WPAISTeLeV OF Wes. ein,

 

UNTIED STATES OF AMemtcA ae
= _ Dudee Covpenhaves oz

 

 

COM. NO, 2206-00163 _

ANTWonnde Wille

Wotton Foe ComPaAssroNnAle KeELeAase
WRSUANT TO_1\@ USess BSB ACEI Oy,
Wobdterebd (2¥ THE Fees!) STEP ACL

Lomes Wows, Morark, ANTWonNe While, Po-4, respectfully
Ciles his Mo+swa Lor Compassionate Ce lease Pursvady
ko TAME 1B Of Ane Unriled dAjatés Codes seclasection
SS 9 COLCA, AS amended loy the Fst sier prot

of A018. a

. , e
4 a ce er ee a ee :
|

“Moyonk vorikes Coc Oar Lies, o\ready Cambac wth _
Ane Cacks of Ws CAS€, So hé wll o&lec some
Ocoee dum slong loved limited, an DSOAUACY QY Ze7,
Movans. leaded_ culty in AWE Uncided si\eles Dis-_
kicks Couck Sic Mh “So0udnern, DMiskeck oC
pesr. Noy Mo 4. Yaso COUAsSs oG Possess on
upith knernnkak 40, Aishkick Cocanme mM VIO >

 
Case 2:06-cr-00163 Document 282 Filed 06/05/20 Page 2 of 5 PagelD #: 2069

\olion of Al Uss.c. & BFC. Lined states Vv. whi
NO. 2206-CX- 00163 CS.D. W. Va. San BaF, 2ee7). On Judy
QU, LOOT, Moved* Was Séatenced +o e& berrr of 240
months wmpercisoament. TA. CSely 24, 2207 ). Movant
DAroyequenrty GAred aq Nolew of Appeal bo United
otetés couct of Kepeals boc +e Forth oe
Curr, Which akbhicmed Movant's Coavichorn aad
ajealence ON December 1A, 208. |

 

 

 

 

 

 

Smad One —

Mowat 1s ewe Noused a Col (ScAnec re, ove
> Oo Ol \l FACS © \d IAC & Narozan VAMEC LAN OWA leo who
15 Nulnermove. Yo He Coronavirus (Contd 14) due
Yo is Cc Cesercarom \\\ness Casthma) dicketer
» Weocl Arsease Cony ASh) Laneiere\, Gad Wa Igload
CESSUCE, Which allis addressed unde 4+he CEeatker
woe Wiseasée coawol ana PLEVEN VON (c.8c) Qyrd € =
Lines. Movers nas nok had cay iaGcachtons” ia Ahe
\ask 12 Month S) his poten Scoce 1S GY lod Ciske,
Me oryerxe wa Oohich! he world be Cacoled +o _
\nas under wear he ceguired “Stay ak Wome"
Ovocedu€S And 1S Nad LreCoveing-Wne Chances oF
Nw conwocac Ye Coroncnicus (Cont 19) 1s much
-aceoler \F len Mne Gumer TT Cison wsdced=
Kony Ave Yo Vee \ock of AeSking Kids Cad Pex
epanal eEroieckwe ear Coc SAAC Mmembss ane _
AQmode ogre ion alike, Moyank Was Cesident _

nd Cpnlrr emePloymerr Should Lhe SOvernment.
NCEP EN,

 
Case 2:06-cr-00163 Document 282 Filed 06/05/20 Page 3 of 5 PagelD #: 2070

Tn conclusion, Moveat has Uuade Weak guacmakne.
Cec over 14 days and wrl\ Cucther do sof if released
es COc regutections. _ ———

 

 

Witeré Core , Eylvragcdinacy. Cae, ences exist, _
Moron Poms Anes +s \honecelele court gract
is 4 MoOMOM Coc Comfasss enete \Fe leas PUrsuacr .
Aw | Tile IS of thr Uncled otelds Codes subsector _
ZEBAOIMA! i wn Condunchion vorth Section Gos
of he Fycs\. Slee Dice's ModiQeation of 18
AScS 8 S6AlIL@ CL) in VRE ON Le AOAWE 5 Ywhea tever
Mus douc* Seen COR CCOPYIALE.

CeclhiGeale of Secwmee —

 

a “fDralusoane why Le Pro- Se, Ao \ereloy cer Cy
Anak Mar mo li on Rec Conn ASSIMOLE release |
under 1% USC. 2S BCX (il pe cert +o
ee Chek o& aE Co dre abotinen (ois uce
os OSes Vc rey ?\ AC NG, VAL Same in. dhe.
Unded. siebes (pan ohare ck ClASS_ LO Not Caol-
AAA, Cddvessed dy AL Leo LLous a
Case 2:06-cr-00163 Document 282 Filed 06/05/20 Page 4 of 5 PagelD #: 2071

U.S. Department of Justice
Federal Bureau of Prisons
Federal Correctional Complex
Federal Correctional Institution I]
P.O. Box 1500

Butner, NC 27509

 

 

DATE: March 24, 2020

REPLY TO ae —_—aenN
ATTN OF: “D. Leu, Warden
FCI Butner II, North Carolina

TO: WHITE, Antwonne Demarlone
Register No.: 08045-088

SUBJECT: Reduction in Sentence-Debilitated Medical Condition

This memorandum is in response to your Inmate Request to Staff dated, September 7, 2019, in
which you request to be considered for a reduction in sentence under debilitated medical
condition criteria. .

At this time, you do not meet the guidelines outlined in Program Statement 5050.50,
Compassionate Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C.
3582(c) (1) (A) and 4205(g), Section 3b., Debilitated Medical Condition. The physician
acknowledges you have medical conditions. However, your conditions do not meet the
requirements for debilitated medical conditions. Therefore, you are not a candidate for a
reduction in sentence.

At present, you are receiving appropriate medical care and treatment by Health Services staff.
We are committed to providing you with the necessary and appropriate care for your medical
needs. .

Ah is iS iKere the

Wi olen rlenied me

ve
Case 2:06-cr-00163 Document 282 Filed 06/05/20 Page 5 of 5 PagelD #: 2072

FEDERAL PUBLIC DEFENDER

SOUTHERN DISTRICT OF WEST VIRGINIA

 

Federal Public Defender Room 3400, UniTED States COURTHOUSE . .
WESLEY P. PAGE 300 VircINIA STREET, EAST Assistant Federal Public Defenders
CHARLESTON, WEST VIRGINIA 25301-2523 ‘
First Assistant Federal Public Defender Phone: (304) 347-3350 JONATHAN D. BYRNE
avin RBUNGARD Fax: (304) 347-3356 RET TH JOHNSON

: RACHEL E. ZIMAROWSKI
Senior Litigator Website: http://wvs.fd.org LoRENA E. LITTEN
Lex A. COLEMAN

May 20, 2020

Antwonne D. White
Register No. 08045-088
FCI Butner Medium II
P.O. Box 1500

Butner, NC 27509

Dear Mr. White:

Pursuant to your request, we filed a Notice of Appeal on your behalf in your
First Step Act case. I have enclosed the notice for your records. The case will now
move to the Fourth Circuit Court of Appeals where you will be responsible for
representing yourself unless the court appoints counsel to represent you. You should
receive a packet soon from the Fourth Circuit that will include instructions on how
to file an informal brief in your appeal, as well as the form for doing so.

In response to your voice mail of May 15, 2020 regarding compassionate
release, our office can only represent you in such proceedings if the district court
appoints us to do so (our other appointment under the First Step Act was limited to
the retroactive application of the Fair Sentencing Act of 2010). Since the warden has
already turned down your request for compassionate release, you will need to file a
motion with the district court asking for that relief and asking that counsel be
appointed to assist you. In that motion, you should include all the details about your
request to the warden and his rejection (include documentation if you have any), as
well as any information about your current health and medical conditions. Having
that information in the initial motion will make the court's consideration of the
motion go more quickly.

 

JDB/klg
Enclosure
